Title: From John Adams to William Vernon Sr., 16 March 1780
From: Adams, John
To: Vernon, William Sr.


     
      Dear Sir
      Paris Hotel de Valois Ruë de Richelieu March 16th. 1780
     
     Since my Arrival, here, I have recieved yours of the 17th of December 1778, and 10th of April 1779. The News of so many Captures made by our Navy would have been useful Intelligence, if I had recieved it here in Season. I beg You however, to continue me your favors in the same Kind; for there is no News more agreeable, or interesting than the Success of your Board, and our Privateers. It is by You and them that the Foundation of our Navy must be laid.
     The beginning of February, as I passed through Bordeaux in my Way from Ferrol in Spain to Paris, I had the pleasure to see your Son, in perfect health, and to find that he had pursued his Studies to such purpose as to speak French very well; what proficiency he has made in other Branches of Knowledge and Business, I had not an Opportunity to know, but as the Youth, who makes an handsome progress in one thing seldom fails to do so in more, and in all the things that he aims at, I doubt not he is proportionably advanced in Commerce. There are such Numbers bound from hence to America, that You will have all the News, in detail. We have nothing from America since Christmas.
     In all probability America will have an easy Summer. The War will rage in the West Indies, which I hope will give Scope both to Trade and Privateering.
     
      I have the Honor to be with great Respect, Sir, your most obedient Servant,
      John Adams
     
    